Title: To George Washington from Ephraim Blaine, 13 April 1781
From: Blaine, Ephraim
To: Washington, George


                        
                            Sir
                            Philada 13th April 1781
                        
                        I am order’d by Congress to proceed immediately as far as Dover in the Delaware State, and Accomack upon the
                            Eastern Shore of Virginia, in order to secure and remove all public Stores upon the peninsula between the two Bay’s—indeed
                            Congress would have done right to Order a seizure of all salt Provisions Flour and Forage in that Country, as two thirds
                            of it will go to the Enemy—they have a compleat Command of the Bay up to Rock Run.
                        I have it from good information that the Delaware State and the Counties upon the Eastern shore have now
                            manufactor’d twenty thousand Barrels of Flour, a considerable part of which is in the Brandywine Mills, I offer’d to
                            secure the whole provided I was invested with power—the matter is refer’d to Governor Rodney and the Council of safety
                            upon the Eastern shore, it will rest with the Governor, but I am in hopes the Council of safety will Act with precaution & Spirits & if I am not disappointed your Excellency may expect a pretty little
                            Magazine of Supplies—The Frigates are ordr’d down to Lewis Town to cover the Landings in the Delaware state, to which all
                            the Supplies are to be collected and Trenton is fixed on the place of Deposit.
                        Your Excellency may be assured of my utmost Exertions, and that every power I am invested with upon this
                            Occasion shall be extend’d as far as possible.
                        The sixth of this month there was 520 Bbls of Flour at Ringwood 750 at Sussex Court House with other small
                            Stores 200 at Morris Town 250 at Trenton and 450 at Easton—One thousand Barrels of Flour public property will be forwarded
                            in a few Days which lays in the Delaware State (also a very considerable quantity of Forage)—no Provisions in this City
                            except a little Flour, when the Collection is made on the Eastern shore shall inform you. I have the Honor to be with
                            every sentimt of Esteem & regard Your Excellencies Most Obedt & Most Hble servt
                        
                            Eph: Blaine C.G.P.
                        
                    